Citation Nr: 0017744	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  97-19 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals, recurrent right shoulder dislocation (a right 
shoulder disability), currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
October 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the veteran an increased evaluation for 
his service-connected right shoulder disability.  A notice of 
disagreement was received in February 1997.  A statement of 
the case was issued in March 1997.  A substantive appeal was 
received from the veteran in June 1997.  A hearing was held 
before a member of the Board at the RO in May 2000. 


REMAND

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim for an increased evaluation for his service connected 
right shoulder disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v Derwinski, 1 Vet. App. 78 
(1990); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Therefore, VA has a duty to assist him in the development of 
facts pertinent to his claim.  Id.

In that regard, from a review of the record, to include the 
testimony given during the May 2000 Board hearing, it is 
clear that the veteran has not had his right shoulder 
examined in recent years.  Further, the veteran made 
reference to recent X-ray examinations, the reports of which 
are not of record.  Specifically, he testified that in the 
past year his shoulder was X-rayed at the VA outpatient 
clinic in Fort Myers and at Eglin Air Force Base.  As such, 
the Board finds that prior to appellate adjudication, a VA 
orthopedic examination should be accomplished and the reports 
of these X-ray examinations should be located and associated 
with the claims folder.

The Board notes that the veteran's right shoulder disability 
is currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5202 (1999).  Under this 
code, a 20 percent evaluation will be assigned where there is 
infrequent dislocation at the scapulohumeral joint, and 
guarding of movement only at shoulder level.  A 20 percent 
evaluation also will be assigned where there is malunion of 
the humerus with moderate deformity.  A 30 percent will be 
assigned where there is recurrent dislocation at the 
scapulohumeral joint (of the major shoulder, as is the case 
here), with frequent episodes and guarding of all arm 
movements.  A 30 percent will also be assigned where there is 
malunion with marked deformity.  

This disability could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1999).  Under this code, a 20 percent 
evaluation is contemplates limitation of motion of the major 
arm at the shoulder level, and a 30 percent evaluation 
requires limitation of motion midway between the side and 
shoulder level.  

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
Accordingly, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
or on use or during flare ups, is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7. 

As such, when the VA examination is accomplished pursuant to 
this REMAND, appropriate findings should be made concerning 
whether there is evidence of right shoulder pain and/or any 
the other factors noted above, and the examiner should offer 
an opinion as to the extent of additional functional loss due 
to such factors with use and during flare-ups.  The examiner 
should also comment as to whether there is a neurologic 
component (numbness in the right hand and fingers) associated 
with this disability, as contended by the veteran in the 
February 1997 notice of disagreement and June 1997 
substantive appeal.

The RO should consider these factors/findings in evaluating 
the veteran's right shoulder disability.  In view of the 
above, this matter is REMANDED to the RO for the following 
action:


1.  The RO should take the appropriate 
steps to associate with the claims folder 
the reports of X-ray examinations 
recently (within the last year or so) 
accomplished at the VA outpatient clinic 
in Fort Myers and at Eglin Air Force 
Base.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of his service-
connected right shoulder disability.  All 
indicated special studies and tests (to 
include range of motion studies) should 
be accomplished, and all clinical 
findings should be reported in detail.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to, and be reviewed by, 
the examiner.  

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right shoulder.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above with repeated use and during flare-
ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
comment on whether there is a neurologic 
component (numbness in the right hand and 
fingers) associated with this disability, 
as contended by the veteran.

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.

3.  Following completion of the 
foregoing, and any other development 
deemed warranted, the RO should 
reconsider the veteran's claim for an 
increased evaluation for his service-
connected right shoulder disability.  
Such adjudication should include 
consideration of the extent of functional 
loss due to pain and other factors 
expressed in 38 C.F.R. §§ 4.40 and 4.45, 
and the DeLuca decision, cited to above.  
The veteran and his representative should 
then be provided with a supplemental 
statement of the case and be afforded the 
applicable time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




